Luke, J.
The industrial commission found that the death of the injured party was occasioned by injuries arising out of and in the course of his employment. There was some evidence to sustain -this Adding, and, under the law as laid down in United States Fidelity &c. Co. v. Christian, 35 Ga. App. 326 (3) (133 S. E. 639), this court is without authority to reverse the judgment of the superior court affirming the finding of the industrial commission.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.